The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the communication filed on 05/03/2022. Claims 1-16 and 18-21 have been allowed. Claim 17 is cancelled. Claim 1, 7, 16 and 19 are independent claim.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone conversation with Srinivasan Chakravarthi on May 16th, 2022 followed by an e-mail.
The application has been amended as follows:  
1.	(Currently Amended)	A method for personalization of an integrated circuit card, the method comprising:	simulating a downloading of a single image corresponding to a fixed part of personalization data of the integrated circuit card by receiving, at an intermediate device, the single image sent from a personalization bureau, the fixed part being shared by another integrated circuit card comparing the encrypted single card image with another encrypted single card image of the another integrated circuit card to identify a portion of the encrypted single card image that is identical to the another encrypted single card image; and	downloading the encrypted single card image from the intermediate device in a memory of the integrated circuit card.
2.	(Original)	The method of claim 1, wherein the encrypting the card image is performed by a Hardware Security Module.
3.	(Original)	The method of claim 2, wherein the Hardware Security Module comprises a transport key identical to a transport key available at the integrated circuit card.
4.	(Previously presented)	The method of claim 1, wherein downloading the encrypted single card image in the memory of the integrated circuit card comprises transmitting the encrypted single card image to a production machine and downloading the encrypted single card image from the production machine into the memory of the integrated circuit card.
5.	(Original)	The method of claim 1, wherein simulating the downloading of the single image corresponding to the fixed part of personalization data of the integrated circuit card comprises:	simulating the integrated circuit card using a simulated card;	simulating a non-volatile memory of the integrated circuit card using a simulated memory; and	writing a data image of the fixed part of personalization data of the integrated circuit card into the simulated memory.
6.	(Previously presented)	The method of claim 1, wherein combining the variable part with the single image to obtain the card image comprises interleaving the fixed part of personalization data with the set of personalization data.
7.	(Previously presented)	A method for personalization of a plurality of integrated circuit cards sharing a same fixed part of personalization data, the method comprising: 	generating a plurality of encrypted single images for the plurality of integrated circuit cards, wherein generating the plurality of encrypted single images comprises, for each respective integrated circuit card of the plurality of integrated circuit cards:		simulating a downloading of a single image corresponding to a fixed part of personalization data of the respective integrated circuit card;		simulating an execution of a sequence of personalization commands for the respective integrated circuit card to generate a set of personalization data; 		combining the set of personalization data with the single image to obtain a card image comprising the fixed part of personalization data and the set of personalization data; and		encrypting the card image to obtain a respective encrypted single image; 	comparing a first encrypted single image of the plurality of encrypted single images with a second encrypted single image of the plurality of encrypted single images;	identifying portions of the first encrypted single image and the second encrypted single image that are identical as the same fixed part of personalization data;	storing the same fixed part of personalization data;	identifying portions of the first encrypted single image and the second encrypted single image that are different as the set of personalization data of the first encrypted single image and the set of personalization data of the second encrypted single image; and	storing the set of personalization data of the first encrypted single image and the set of personalization data of the second encrypted single image.
8.	(Original)	The method of claim 7, further comprising:	when portions of the first encrypted single image and the second encrypted single image are different, resetting encryption of card images for the plurality of integrated circuit cards to an initial state; and	resuming encryption of the card images to portions of the card images that occur after the portions of the first encrypted single image and the second encrypted single image that are different. 
9.	(Original)	The method of claim 7, further comprising sending the same fixed part of personalization data, the set of personalization data of the first encrypted single image, and the set of personalization data of the second encrypted single image to a production machine.
10.	(Original)	The method of claim 7, wherein comparing the first encrypted single image of the plurality of encrypted single images and the second encrypted single image of the plurality of encrypted single images comprises a comparison of memory pages of the first encrypted single image and memory pages of the second encrypted single image. 
11.	(Original)	The method of claim 7, wherein comparing the first encrypted single image of the plurality of encrypted single images and the second encrypted single image of the plurality of encrypted single images comprises a comparison of blocks of the first encrypted single image and blocks of the second encrypted single image having a size of plaintext blocks inputted in the encrypting. 
12.	(Original)	The method of claim 7, wherein simulating the downloading of the single image corresponding to the fixed part of personalization data of the respective integrated circuit card comprises:	simulating the respective integrated circuit card using a simulated card;	simulating a non-volatile memory of the respective integrated circuit card using a simulated memory; and	writing a data image of the fixed part of personalization data of the respective integrated circuit card into the simulated memory.
13.	(Original)	The method of claim 7, wherein combining the set of personalization data with the single image to obtain the card image comprises interleaving the fixed part of personalization data with the set of personalization data.
14.	(Original)	The method of claim 7, wherein the encrypting the card image is performed by a Hardware Security Module.
15.	(Original)	The method of claim 14, wherein the Hardware Security Module comprises a transport key identical to a transport key available at the respective integrated circuit card.
16.	(Currently Amended)	A system, comprising a hardware processor and memory, for personalization of an integrated circuit card, the system being programmed with instructions to:	simulate a downloading of a single image corresponding to a fixed part of personalization data of the integrated circuit card, the fixed part being shared by another integrated card 	compare the encrypted single card image with another encrypted single card image of the another integrated circuit card to identify a portion of the encrypted single card image that is identical to the another encrypted single card image; and	perform mechanical and electrical operations to produce the integrated circuit card by writing the encrypted single card image in a memory of the integrated circuit card.
17.	(Canceled)	
18.	(Previously presented) The system of claim 16, wherein the system is programmed to combine the variable part with the single image to obtain the card image by interleaving the fixed part of personalization data with the variable part.
19.	(Currently Amended)	A computer-program product comprising a non-transitory computer readable storage medium storing programming, the programming including instructions to: 	simulate a downloading of a single image corresponding to a fixed part of personalization data of an integrated circuit card, the fixed part being shared by another integrated card compare the encrypted single card image with another encrypted single card image of the another integrated circuit card to identify a portion of the encrypted single card image that is identical to the another encrypted single card image; and	download the encrypted single card image in a memory of the integrated circuit card.
20.	(Previously presented) The method of claim 1, further comprising preparing the sequence of personalization commands using the personalization bureau.
21.	(Previously presented) The method of claim 4, further comprising performing mechanical operations to construct the integrated circuit card using the production machine.

EXAMINER’S REASONS FOR ALLOWANCE
Claims 1-16 and 18-21 are allowed. The following is an examiner’s statement of reasons for allowances:   
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed 05/03/2022, page no. 8-10), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASIKA NIPA/           Primary Examiner, Art Unit 2433